DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	Applicant’s response filed 10/04/2022 has been entered. Claims 6-9 are amended, claims 13-20 are new and no claims have been cancelled. Claims 1-5 and 10-12 remain withdrawn due to a restriction/election requirement.
	Accordingly, claims 1-20 are pending with claims 6-9 and 13-20 under examination.
	The amendment obviates the previous Claim Objection which is hereby withdrawn.
Declaration of Co-inventor Yuta Kuribara under 37 C.F.R. § 1.132
The declaration under 37 CFR 1.132 filed 10/04/2022 is insufficient to overcome the rejection of claims 6-9 based upon 102 and/or 103 as set forth in the last Office action because: (1) the arguments are not commensurate in scope with the claims, and (2) the data does not demonstrate criticality of the claimed ranges.
With regard to (1), Example A (hereinafter “Ex. A”) in the declaration uses a resolution of 600 × 600 dpi, a droplet amount of 6 pL, a film thickness of 15.5 µm, and a density of 0.92 g/cm3, while Comparative Example A (hereinafter “C.E. A”) uses a resolution of 600 × 1200 dpi, a droplet size of 13 pL, a film thickness of 21.0 µm, and a density of 0.95 g/cm3, and Comparative Example B (hereinafter “C.E. B”) uses a resolution of 1200 × 1200 dpi, a droplet size of 13 pL, a coating thickness of 22.0 µm, and a density of 1.0 g/cm3, 
	While the resin layer in C.E. A and C.E. B resulted in cracks after the durability test, while Ex. A’s did not crack, the amount of data provided is insufficient to determine whether the Ex. A performed better specifically due to the density, or the film thickness, or the resolution, or the droplet amount. This is in view of multiple variables being changed simultaneously.  Notably, claim 6 only claims the density as being 0.93 g/cm3, even though the data in the declaration (and specification) do not demonstrate cracking (or lack thereof) is due to specifically only the density as opposed to the other changed variable(s) such as film thickness, resolution, or droplet amount.
	With regard to (2), if applicant maintains that the claimed density alone is responsible for the improved result of the film coating not cracking, the applicant has not demonstrated criticality of not only the claimed range, but also the claimed limitations. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (MPEP 716.02(d)). Thus, with regard to the density and the other tested parameters such as the film thickness, resolution, and droplet amount, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range (MPEP 716.02(d)). It is additionally noted that the tested examples (in the spec and the declaration) use acrylic ester as the main component, hexamethylene diacrylate as a reactive diluent, and yet the independent claim claims the entire genus of “UV curable resin[s]”; not only are these limitations (acrylic ester as the main component, hexamethylene diacrylate as a reactive diluent) absent from the independent claims, but also, the applicant has not provided a sufficient showing that the tested species (only one species each) provides support for the entire genus of UV curable resins. The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof (MPEP 716.02(d)). (Also see MPEP 2163.05 I. B., which states that when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus).
	As such, the claim rejections are maintained.
Response to Arguments
Applicant's arguments filed 10/04/2022 have been fully considered but they are not persuasive.
In the interest of remaining concise, the only arguments addressed in this section are arguments and discussion points that have not been discussed in the “Declaration” section above.
The applicant’s arguments (see pages 8-9 of arguments) directed to trimethylolpropane propoxylate triacrylate as referred to in the office action (see [0054] of Miyabara) are not found persuasive. Trimethylolpropane propoxylate triacrylate which inherently has a density of about 1.051 g/mL (equals 1.051 g/cm3) (see Sigma Aldrich evidentiary reference), which is close, but not overlapping with the claimed range of 0.93 g/cm3 in claim 9 and 0.89 g/cm3 or more as claimed in claim 19. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I.). It is prima facie expected that the resin has about the same density (of about 1.051 g/cm3) before and after the resin is cured, in view of the curing occurring solely due to UV light which does generally does not cause mass or volume to be added or removed. The applicant’s arguments appear to be based on the claim that the compound disclosed in Sigma Aldrich is not the same as the molecule cited in Miyabara and the reference attached in the response filed 10/04/2022. Examiner notes that all three molecules are the same (see identical CAS Registry Numbers of “53879-54-2”). Additionally, the applicant cites the molecular weight in order to rebut the density; however, molecular weight and density are distinct from one another. Molecular weight is an extrinsic property and depends on the length/size of the polymer chain, while density is simply mass divided the volume, which is an intrinsic property. For example, polymers can have the same density but have higher molecular weights depending on the degree of polymerization. With regard to the statement that “in general, a UV curable resin monomer shrinks during curing, so the density of a cured resin becomes [sic] higher than the density of the liquid” (see page 9 of arguments), the arguments of counsel cannot take the place of evidence in the record (MPEP 716.01(c) II.).  Assuming, arguendo, that this statement was true, the applicant has not shown how much the density would increase, such as increase in a manner that would be significant to overcome a prima facie case of obviousness; notably, the applicant has not presented any evidence to suggest that the claimed density and claimed density alone is critical (see “Declaration” section above). As such, the rejections are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 15 and 20 recite the term “a radical -type acrylic monomer”; the addition of the word "type" to an otherwise definite expression extends the scope of the expression so as to render it indefinite (MPEP 2173.05(b)) III. E.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Miyabara (US 20120182103 A1; of record) as evidenced by Handbook of Polymers (NPL; “VE vinyl ester resin”, Handbook of Polymers, ChemTec Publishing, 2016, pages 702-703).
Regarding claims 6 and 14, Miyabara teaches a magnet which includes a magnet main body, and an ultraviolet curing resin layer formed on a surface of the magnet main body (Abstract), [0011], meeting the claimed “…magnet comprising a rare earth magnet body, and a coating film of a cured resin of UV curable resin[…]formed on a surface”. The UV curing resin is radiated with a UV ray [0011], meeting the claimed “irradiating…” step.
With regard to the “rare earth magnet” limitation, Miyabara teaches that the magnet is made of a rare earth element [0023].
With regard to the product-by-process limitations concerning the application via an inkjet system, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). In the instant case, the product of Miyabara meets limitations of the product as set forth in claim 6 even though it was made by a different process.
With regard to the limitation of the coating film having a density of 0.93 g/cm3 or less, Miyabara teaches that the UV curing resin is an ultraviolet curing type vinylester resin, but is not limited to this [0024]. Handbook of Polymers evidences that the density of vinylester resin is about 1.03-1.15 g/cm3, which is close, but not overlapping with the claimed range of 0.93 g/cm3 as claimed in claim 6 and 0.89 g/cm3 as claimed in claim 14. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.).

Claim 7-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miyabara as evidenced by Handbook of Polymers, as applied to claim 6 above, and in view of Miura et al. (US 20030012948 A1; of record).
Regarding claim 7, Miyabara teaches the rare earth magnet as applied to claim 6 above, but is silent regarding the coating film having an arithmetic average roughness Ra of 1.05 µm or more that is 20% or less of an average thickness of the coating film.
Miura teaches a resin bonded rare earth magnet (Abstract), meeting the claimed “rare earth magnet comprising a rare earth magnet body”, wherein the surface of the magnet has a corrosion coat 4 made from synthetic resin applied to the surface of said magnet (Abstract), meeting the claimed “resin coating film coating the rare earth magnet body”.
Samples (b)-(s) have surface roughnesses Ra of 1.2-4.1 µm (Figs. 5-7), meeting the claimed surface roughness “Ra of 1.05 µm or more”. 
With regard to the claimed, “Ra…that is 20% or less of an average thickness of the coating film”, Miura teaches that for some of the examples, a 20 micron (µm) thick epoxy coating was sprayed onto the magnet body [0026] as the synthetic resin film (also see [0011] for thickness disclosure). Paragraph [0026] refers to Fig. 4, which shows that the roughness Ra, in a few examples, ranges from 1.2-3.6 µm, which results in a range of 1.2/20 to 3.6/20, or 6-18%, which is within the claimed range of 20% or less. When, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art (MPEP 2131.03 I.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the surface roughness of Miura to the resin coating of Miyabara, in order to ensure that the surface is easy to smoothen (if desired), ensure an improved external appearance (Miura, [0019], [0025]), reduce the likelihood of corrosion occurring [0029], and eliminating the danger of particles breaking loose during mounting of the magnet [0027].
Regarding claims 8 and 13, Miyabara and Miura teach the rare earth magnet (Abstract) as applied to claim 6 above, respectively.
Miyabara is silent regarding the surface roughness or height roughness Rz or the thickness of the coating film.
Miura teaches that Samples (a)-(s) have surface roughnesses Ra of 1.0-4.1 µm (Figs. 5-7); although not explicitly stated, it is prima facie expected that the average surface roughnesses, particularly the highest average Ra example (4.1 µm) also has a maximum height roughness Rz of 7 µm or more as claimed. Rz is a measurement of the sum of the maximum positive peak plus the positive value of a valley on a surface; thus, for example, an Ra of 4.1 µm can correspond to a peak having a height of 4.1 µm plus a valley having a height of 4.1 µm, which would result in an Rz value of 4.1+4.1 = 8.2 µm. Thus, absent evidence to suggest otherwise, it is prima facie expected for at least some examples to meet the claimed maximum Rz value of 7 µm or more, in view of the correlation between Ra values and Rz values as discussed above, meeting the claimed maximum height roughness “Rz of 7 µm or more”. 
With regard to the claimed, “Rz…that is 87.5% or less of the average thickness of the coating film”, Miura teaches that for some of the examples, a 20 micron (µm) thick epoxy coating was sprayed onto the magnet body [0026] as the synthetic resin film (also see [0011] for thickness disclosure), which meets the claimed coating film thickness in claims 8 and 13. Paragraph [0026] refers to Fig. 4, which shows that the roughness Ra, in a few examples, ranges from 1.2-3.6 µm; using the above mathematical rationale to predict a possible Rz value using the 3.6 µm value (3.6+3.6 =7.2) would result in a prima facie expected Rz value of 7.2 µm. This would result in a possible value of 7.2/20, or 36%, which is within the claimed range of 87.5% or less. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant. See MPEP §§ 2112 - 2112.02. In the alternative, it is prima facie expected that the values are close, but not overlapping, such that a prima facie case of obviousness exists (MPEP 2144.05 I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the surface roughness of Miura to the resin coating of Miyabara, in order to ensure that the surface is easy to smoothen (if desired), ensure an improved external appearance (Miura, [0019], [0025]), reduce the likelihood of corrosion occurring [0029], and eliminating the danger of particles breaking loose during mounting of the magnet [0027]. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the coating thickness of Miura to the magnet of Miyabara, in order to ensure sufficient corrosion resistance [0007].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Miyabara (US 20120182103 A1; of record) as evidenced by Handbook of Polymers, as applied to claim 6 above, and as further evidenced by Pham et al. (NPL; “Epoxy Resins”, Ullman’s Encyclopedia of Industrial Chemistry, Vol. 13, 2012, pp. 155-158, 182-183).
	Regarding claim 15, Miyabara teaches the rare earth magnet as applied to claim 6 above, and as discussed in the rejection of claim 6 above, teaches that the UV curing resin is an ultraviolet curing type vinylester resin, but is not limited to this [0024]. Pham evidences that vinyl ester resins are a species of epoxy resins; the resins are made by reacting epoxy resins with methacrylic acid (page 182, section “12.4 Epoxy Vinyl Esters”); ‘cationic’ simply means that the monomer is positively charged, which is necessarily the case when an acid (functional group is negatively charged) is reacted with the epoxy resin, which meets the claimed “cationic epoxy monomer”.


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over by Miyabara as evidenced by Sigma Aldrich (NPL; “Trimethylolpropane propoxylate triacrylate”, https://www.sigmaaldrich.com/US/en/product/aldrich/407577, webpage, accessed July 2022; cited and attached with office action mailed 07/20/2022).
	Regarding claims 9 and 19, Miyabara teaches a magnet which includes a magnet main body, and an ultraviolet curing resin layer formed on a surface of the magnet main body (Abstract), [0011], meeting the claimed “…magnet comprising a…magnet body…and a coating film made of a cured resin of a UV curable resin coating the…magnet body.” The UV curing resin is radiated with a UV ray [0011], meeting the claimed “irradiating…” step.
With regard to the “rare earth magnet” limitation, Miyabara teaches that the magnet is made of a rare earth element [0023].
With regard to the coating film density limitation of 0.93 g/cm3 or less, Miyabara teaches that one possible species of UV curable resin is Trimethylolpropane propoxylate triacrylate [0054], which inherently has a density of about 1.051 g/mL (equals 1.051 g/cm3) (see Sigma Aldrich evidentiary reference), which is close, but not overlapping with the claimed range of 0.93 g/cm3 in claim 9 and 0.89 g/cm3 or more as claimed in claim 19. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I.). It is prima facie expected that the resin has about the same density (of about 1.051 g/cm3) before and after the resin is cured, in view of the curing occurring solely due to UV light which does generally does not cause mass or volume to be added or removed.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Miyabara as evidenced by Sigma Aldrich, as applied to claim 9 above, and in view of Miura et al. (US 20030012948 A1).
Regarding claim 16, Miyabara teaches the rare earth magnet as applied to claim 6 above, but is silent regarding the coating film having an arithmetic average roughness Ra of 1.05 µm or more that is 20% or less of an average thickness of the coating film.
Miura teaches a resin bonded rare earth magnet (Abstract), meeting the claimed “rare earth magnet comprising a rare earth magnet body”, wherein the surface of the magnet has a corrosion coat 4 made from synthetic resin applied to the surface of said magnet (Abstract), meeting the claimed “resin coating film coating the rare earth magnet body”.
Samples (b)-(s) have surface roughnesses Ra of 1.2-4.1 µm (Figs. 5-7), meeting the claimed surface roughness “Ra of 1.05 µm or more”. 
With regard to the claimed, “Ra…that is 20% or less of an average thickness of the coating film”, Miura teaches that for some of the examples, a 20 micron (µm) thick epoxy coating was sprayed onto the magnet body [0026] as the synthetic resin film (also see [0011] for thickness disclosure). Paragraph [0026] refers to Fig. 4, which shows that the roughness Ra, in a few examples, ranges from 1.2-3.6 µm, which results in a range of 1.2/20 to 3.6/20, or 6-18%, which is within the claimed range of 20% or less. When, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art (MPEP 2131.03 I.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the surface roughness of Miura to the resin coating of Miyabara, in order to ensure that the surface is easy to smoothen (if desired), ensure an improved external appearance (Miura, [0019], [0025]), reduce the likelihood of corrosion occurring [0029], and eliminating the danger of particles breaking loose during mounting of the magnet [0027].
	Regarding claims 17-18, Miyabara and Miura teach the rare earth magnet (Abstract) as applied to claim 9 above.
Miyabara is silent regarding the surface roughness or height roughness Rz or the thickness of the coating film.
Miura teaches that Samples (a)-(s) have surface roughnesses Ra of 1.0-4.1 µm (Figs. 5-7); although not explicitly stated, it is prima facie expected that the average surface roughnesses, particularly the highest average Ra example (4.1 µm) also has a maximum height roughness Rz of 7 µm or more as claimed. Rz is a measurement of the sum of the maximum positive peak plus the positive value of a valley on a surface; thus, for example, an Ra of 4.1 µm can correspond to a peak having a height of 4.1 µm plus a valley having a height of 4.1 µm, which would result in an Rz value of 4.1+4.1 = 8.2 µm. Thus, absent evidence to suggest otherwise, it is prima facie expected for at least some examples to meet the claimed maximum Rz value of 7 µm or more, in view of the correlation between Ra values and Rz values as discussed above, meeting the claimed maximum height roughness “Rz of 7 µm or more”. 
With regard to the claimed, “Rz…that is 87.5% or less of the average thickness of the coating film”, Miura teaches that for some of the examples, a 20 micron (µm) thick epoxy coating was sprayed onto the magnet body [0026] as the synthetic resin film (also see [0011] for thickness disclosure), which meets the claimed coating film thickness in claims 17 and 18. Paragraph [0026] refers to Fig. 4, which shows that the roughness Ra, in a few examples, ranges from 1.2-3.6 µm; using the above mathematical rationale to predict a possible Rz value using the 3.6 µm value (3.6+3.6 =7.2) would result in a prima facie expected Rz value of 7.2 µm. This would result in a possible value of 7.2/20, or 36%, which is within the claimed range of 87.5% or less. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant. See MPEP §§ 2112 - 2112.02. In the alternative, it is prima facie expected that the values are close, but not overlapping, such that a prima facie case of obviousness exists (MPEP 2144.05 I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the surface roughness of Miura to the resin coating of Miyabara, in order to ensure that the surface is easy to smoothen (if desired), ensure an improved external appearance (Miura, [0019], [0025]), reduce the likelihood of corrosion occurring [0029], and eliminating the danger of particles breaking loose during mounting of the magnet [0027]. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the coating thickness of Miura to the magnet of Miyabara, in order to ensure sufficient corrosion resistance [0007].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Miyabara as evidenced by Sigma Aldrich, as applied to claim 9 above, and as further evidenced by Pham et al. (NPL; “Epoxy Resins”, Ullman’s Encyclopedia of Industrial Chemistry, Vol. 13, pp. 155-158, 182-183).
	Regarding claim 20, Miyabara teaches the rare earth magnet as applied to claim 9 above, and as discussed in the rejection of claim 9 above, teaches that the UV curing resin is an ultraviolet curing type vinylester resin, but is not limited to this [0024]. Pham evidences that vinyl ester resins are a species of epoxy resins; the resins are made by reacting epoxy resins with methacrylic acid (page 182, section “12.4 Epoxy Vinyl Esters”); ‘cationic’ simply means that the monomer is positively charged, which is necessarily the case when an acid (functional group is negatively charged) is reacted with the epoxy resin, which meets the claimed “cationic epoxy monomer”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735